FILED,
CHARLOTTE, NC

MAY 03 2021
IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA _US DISTRICT COURT

DOCKET NO.: 3:18¢r239-MOC

UNITED STATES OF AMERICA )
) CONSENT ORDER AND
v. ) JUDGMENT OF FORFEITURE
) PENDING RULE 32.2(c)(2)
(1) JUAN JOSE BENTON )

BASED UPON the Defendant’s plea of guilty and finding that there is a nexus between
the property listed below and the offense(s) to which the Defendant has pled guilty and that the

Defendant (or any combination of Defendants in this case) has or had a possessory interest or other
legal interest in the property, ITIS HEREBY ORDERED THAT:

1. The following property is forfeited to the United States pursuantto 18 U.S.C. § 924
and/or 28 U.S.C, § 2461(c), provided, however, that forfeiture of specific assets is subject to any
and all third party petitions under 21 U.S.C. § 853(n), pending final adjudication herein:!

One Mossberg, model 500C, .20 caliber shotgun, serial number T102725 and
ammunition, seized on or about March 13, 2018; and

One Smith & Wesson, model SW9VE, 9 caliber pistol, serial number PDM7823
and ammunition, seized on or about March 13, 2018.

2. The United States Marshals Service, the investigative agency, and/or the agency
contractor is authorized to take possession and maintain custody of the above specific asset(s).

3. If and to the extent required by Fed. R. Crim. P. 32.2(b)(6), 21 U.S.C. § 853(n),
and/or other applicable law, the United States shall publish notice and provide direct written notice
» of forfeiture.

4, Any person, other than the Defendant, asserting any legal interest in the property
may, within thirty days of the publication of notice or the receipt of notice, whichever is earlier,
petition the court for a hearing to adjudicate the validity of the alleged interest.

ae 5. Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this order, the United States
Atfoiney’ s Office is authorized to conduct any discovery needed to identify, locate, or dispose of
the ploperty, including depositions, interrogatories, and request for production of documents, and
to issue subpoenas pursuant to Fed. R. Civ. P. 45.

 

' The currency seized and identified in the Second Superseding Bill of Indictment (Doc. 123) was forfeited
administratively by the investigative agency. Accordingly, there is no need for any further order of forfeiture regarding
those assets.
6. As to any specific assets, following the Court’s disposition of all timely petitions,
a final order of forfeiture shall be entered. If no third party files a timely petition, this order shall
become the final order of forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2), and the United
States shall have clear title to the property, and shall dispose of the property according to law.

The parties stipulate and agree that the aforementioned asset(s) constitute property derived
from Defendant’s crime(s) herein or property used in any manner to facilitate the commission of
such offense(s) and are therefore subject to forfeiture pursuantto 18 U.S.C. § 924 and/or 28 U.S.C.
§ 2461(c). The Defendant hereby waives the requirements of Fed. R. Crim. P. 32.2 and 43(a)
regarding notice of the forfeiture in the charging instrument, announcement of the forfeiture at
sentencing, and incorporation of the forfeiture in the judgment against Defendant. If the Defendant
has previously submitted a claim in response to an administrative forfeiture proceeding regarding
any of this property, Defendant hereby withdraws that claim. If Defendant has not previously
submitted such a claim, Defendanthereby waives allrightto do so. As to any firearms listed above
and/or in the charging instrument, Defendant consents to destruction by federal, state, or local law
enforcement authorities upon such legal process as they, in their sole discretion deem to legally
sufficient, and waives any and all right to further notice of such process or such destruction.

WILLIAM T. STETZER
ACTING UNITED STATES ATTORNEY

-
WILLIAM T.BOZIN \) JUAN JDSE BENTON
Assistant United States Attorney Defend

 

 

 

JO AN L. MEGE
Attofney for Defenda

Signed this the 3rd day of May, 2021

 

 

 

 
